Allowable Subject Matter
1.	This Office Action is in response to the Amendment filed 11/16/2021.
2.	Claims 1-21 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: although the prior art of records teach an information processing apparatus for sharing multimedia message but as argued by the applicant the prior art of records fail to teach an information processing apparatus that receive first data which is a portion specified from an original data by a sender and a second data which is the original data including the rest of the portion specified by the sender; control the display to display the first data and not to display the second data; and control the display to display the second data and a third data indicating a location of the portion of the first data in the second data if the processor receives a selection of the first data by a receiver as recited in claim 1 and as similarly recited in computer-storage claim 16  and apparatus claim 17.
Further prior art searches failed to produce any relevant results. Thus claims 1-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

CONCLUSION

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fieldman (US 10126927 B1) is directed to collaborative, social online education and whiteboard techniques. Fieldman discloses Message to Post--Mobile Whiteboard--As illustrated in the example screenshot GUI of FIG. 70: The OSES Server may provide the capability for the user to edit and/or annotate the text /MMS image (received at the OSES Server) via a mobile 

5.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173